Decision and Judgment
Ford, Judge: The protests involved herein, and as listed on the attached Schedule “A”, are on remand to a single judge sitting in reappraisement, pursuant to 28 U.S.C. § 2636 (d), in consequence of the decision in Gene Miller, Atwood Imports, Inc., et al. v. United States, 67 Cust. Ct. 50, C.D. 4249 (1971), for the purpose of determining the proper dutiable values of certain woodworking machines and accompanying electric motors, also as hereinafter identified. Against this background, this judge to whom the protests were remanded makes the following findings of fact and conclusions of law, as agreed to by stipulation of the parties:
Findings of Fact
1. The merchandise covered by these protests consists of other woodworking machines which are not on the Final List (T.D. 54521) promulgated by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, and accompanying electric motors which are on the Final List, (T.D. 54521) promulgated by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956.
*2222. On or about tbe date of exportation of the above-referenced woodworking machines, the price at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale to all pur-? chasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus when not included in such price, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition,, packed ready for the shipment to the United States, was as follows:.
Protest No. Entry No. Unit Price: Macbine(s) (U.S. dollars)
(2) Multiple Rip-Saws, Model
65/19576 55538 H-34 $5,500.00 each
Schubert Hydraulic Press, Type
65/19577 60411 HH 3.m $1,680.00
(6) Rye Type PD/3 Single Spindle
65/19581 41054 Drilling Units $ 147.16 each
(20) Rye Type PD/3 Twin Spindle
Drilling Units $ 222.95 each
Rye Type H/2 Single Spindle Slot
65/19585 34716 Morticer ' $1,514.00
Ehemann Universal Edge Belt
65/19629 65472 Sander $1,188.00
Wadkin Hydro-Electric Crosscutting and Trenching Machine
65/19632 59908 Model C.J.4 $2,310.00
Wadkin 18" Tilting Arbor Dimension Saw $ 975.00
Bursgreen 12" Surface Planer and Joiner, Model B.F.T. $ 890.00
Wadkin-Bursgreen 14" Tilting Arbor Fixed Table Dimension Saw $ 954.00
3. On or about the date of exportation of the above-referenced' electric motors, the price at which such a similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the-ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses-*223incidental to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
Protest No. Entry No. (U.S. dollars)
65/19576 55538 Two 6.1 H.P. motors-, $175.50 ea
Two 3 H.P. motors, $145.00 ea
65/19577 60411 One 1.5 H.P. motor, $41.00
65/19581 41054 Six motors, $20.00 ea
Twenty motors, $21.50 ea
■65/19585 34716 Two motors, $93.00 ea
65/19629 65472 One motor, $20.00
65/19632 59908 Two motors, $19.00 ea
One motor, $10.00
One motor, $15.00
One motor, $9.00
ConclusioNs of Law
1. Export value as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value of the woodworking machines involved herein.
2. The correct export value for the above-referenced woodworking machines is the unit price, in United States dollars, as stated in paragraph 2 of the Findings of Fact.
3. Export value, as defined in section 402a(d), Tariff Act of 1930, is the proper basis of appraisement of the said electric motors, there being no other value higher than that value.
4. The correct export value for the above-referenced electric motors is as specified in paragraph 3 of the Findings of Fact herein, in U.S. ■dollars as stated therein.